UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4211


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT CHRISTOPHER PARKS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:08-cr-00291-NCT-1)


Submitted:   March 28, 2011                 Decided:   August 4, 2011


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas H. Johnson, Jr., GRAY JOHNSON & LAWSON, LLP, Greensboro,
North Carolina, for Appellant.      John W. Stone, Jr., Acting
United States Attorney, Terry M. Meinecke, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Robert Christopher Parks was convicted by a jury of

possessing firearms after having been convicted of a felony, in

violation of 18 U.S.C. § 922(g)(1) (2006), and sentenced to 41

months of imprisonment.             He appeals, claiming, first, that his

civil rights had been restored and, second, that the district

court’s     denial    of      his   defense     of    entrapment        by   estoppel

constituted      a   denial    of    his   right     to   due   process.     For   the

reasons that follow, we affirm.

             Parks was convicted in North Carolina state court in

1988   of    a   felony    drug     offense    and   sentenced     to    five   years

imprisonment, with all five suspended, and placed on supervised

probation.       Parks’ sentence was discharged on November 18, 1991;

it is undisputed that he was not pardoned and his conviction was

not overturned.        In November 2007, officers with the Rockingham

County, North Carolina, Sheriff’s Department executed a search

warrant at Parks’ residence and retrieved a number of firearms.

At trial, Parks argued that he believed that his civil rights

had been restored and, therefore, he lawfully owned the guns at

issue.      In support of his defense, Parks attempted to introduce

into evidence a 1997 order issued by a North Carolina state

district court that directed the return of a certain firearm to

the    “rightful     owner.”         The   district       court   disallowed       the



                                           2
admission of this evidence and refused to instruct the jury on

entrapment by estoppel.

              Parks first argues that, under North Carolina law, his

civil rights had been restored and, therefore, he was lawfully

entitled to own a firearm.                In determining whether state law

provides that a defendant’s civil rights have been restored, we

look “to the whole of state law.”              See United States v. McLean,

904 F.2d 216, 218 (4th Cir. 1990).               North Carolina law restores

to convicted felons some civil rights upon release from prison.

See N.C. Gen. Stat. § 13-1 (2009).              Upon his discharge in 1991,

Parks regained his “rights of citizenship,” including his rights

to   vote,    hold   office,    and    serve   jury     duty.    N.C.      Gen.   Stat.

§§ 163-55(a)(2)        and   9-3;   see    McLean,      904    F.2d   at    217    n.1.

However, Parks did not immediately regain his right to possess a

firearm upon his release.           At that time, North Carolina’s Felony

Firearms      Act    prohibited       convicted      felons      from      possessing

firearms for five years after release from prison.                          N.C. Gen.

Stat. § 14-415.1(a) (1975) (amended 1995).

              In 1995, North Carolina amended the Felony Firearms

Act to “replace the five-year temporary handgun disability with

a permanent ban on the possession of handguns and certain other

firearms by ex-felons[,]” regardless of the date of conviction.

United States v. Farrow, 364 F.3d 551, 554 (4th Cir. 2004); see

N.C.   Gen.    Stat.    §    14-415.1(a)      (1995).         Under   the    pre-1995

                                          3
statute,     Parks’      right      to    possess            firearms          would       have    been

restored on November 18, 1996.                      However, Parks’ rights were not

restored on that date due to the intervening amendment of the

statute.        Moreover, this court has held that the retroactive

application       of    amended        North        Carolina         Felony          Firearms        Act

complete ban on felon firearm possession does not violate the Ex

Post Facto Clause.           Farrow, 364 F.3d at 555.                           Finally, Parks’

mistaken    belief      that     his      right         to    own     a    firearm          had    been

restored    is    not    a   defense       to       a    §    922(g)       offense.              United

States v.       Estrella,    104       F.3d      3,      9    (1st    Cir.        1997);          United

States v. Lomax, 87 F.3d 959, 962 (8th Cir. 1996).

            Parks also asserts that the district court abused its

discretion by denying his request to present his evidence in

support of a defense of “entrapment by estoppel.”                                          A criminal

defendant may assert an entrapment by estoppel defense when the

government      affirmatively          assures          him    that       certain      conduct        is

lawful,    the    defendant       thereafter             engages          in    the    conduct       in

reasonable       reliance      on        those        assurances,              and     a     criminal

prosecution based upon the conduct ensues.                                See Raley v. Ohio,

360 U.S. 423, 438-39 (1959).                  To be able to assert the defense,

however,    a    defendant       has     to    show          more    than       “vague       or     even

contradictory”          statements         by           the     government;                “he     must

demonstrate that there was ‘active misleading’ in the sense that

the government actually told him that the proscribed conduct was

                                                4
permissible.”      United States v. Aquino-Chacon, 109 F.3d 936, 939

(4th Cir. 1997). (internal citation omitted).               Because Parks’

evidence failed to establish the elements of the defense, the

district   court    did   not   abuse   its   discretion   in   denying    his

request to introduce the state court order into evidence or to

instruct the jury on the entrapment by estoppel defense.

           Accordingly,     we    affirm.       We   dispense    with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                   AFFIRMED




                                        5